DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 16-18 and 21-26 in the reply filed on 07/29/2022 is acknowledged.
Claims 19, 20, and 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian, Pub. No. US 2015/0335813.
Regarding claim 16, Qian disclose a surgical irrigation and suctioning apparatus methods of operating it, the methods comprising: positioning a distal end of a member 116 of the medical device at a target area (Figs 1 and 5, and para 0027); applying suction through a lumen of the member to couple an object to the distal end of the member (para 0028); and moving the distal end of the member to move the object coupled to the distal end of the member (para 0043).
Regarding claim 26, the lumen of the member is D-shaped with a flat side and a rounded side extending from opposing sides of the flat side as claimed (see Fig. 4).
Claims 16, 18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer et al., Pub. No. US 2013/0261639 (hereinafter Schaeffer).
Regarding claims 16 and 23, Schaeffer discloses a lithotripsy probe and methods for performing lithotripsy, comprising: positioning a distal end of a member 115 of the probe at a target area (Figs. 6, 7); applying suction through a lumen of the member to couple an object to the distal end of the member (para 0091); and moving the distal end of the member to move the object coupled to the distal end of the member.
Regarding claims 18 and 24, Schaeffer teaches exposing treatment laser to the target using an optical fiber disposed within a tube of the probe (para 0091).
Regarding claims 21, positioning the distal end of the member 104 at the target area includes extending the member distally beyond a distal end 444 of a tube 446 (fig. 7B, para 0091).
Regarding claim 22, the and the member are positioned parallel to each other within a sleeve such that a portion of a circumferential exterior of the tube abuts a portion of a circumferential exterior of the member (Figs. 7-7B).
Regarding claim 26, the target/object is a kidney stone (see the abstract, and para 0002-0004). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Glassman, US. Pat. No. 4,725,264.
Schaeffer, described above, does not teach supplying a dye through a lumen to the distal end of the member prior to positioning the distal end of the member at the target area. However, the use of dye, such as a fluorescent or radio-opaque dye during treatment is well known in the art. Glassman teaches an alternative catheter device and methods of use for removing gallstones (col. 1, ln 44-61), the methods comprising supplying dye to the catheter and/or the target to assist determination of the location of the stone and the catheter (see the abstract, col 2 ln 21-25, ln 27-43, and col. 1 ln 45-49). Thus, at the time of the applicant’s invention it would have been obvious to one of ordinary skill in the art to modify Schaeffer in view of Glassman to supply dye to the probe device or the target in order to view or determine the location of the device and the target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 27, 2022